Citation Nr: 1535110	
Decision Date: 08/17/15    Archive Date: 08/20/15

DOCKET NO.  96-41 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating higher than 20 percent for gout.


REPRESENTATION

Veteran represented by:	Sean Kendall, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel


INTRODUCTION

The Veteran served on active duty from January 1973 to August 1980 and from May 1992 to November 1994.

This case has a very lengthy procedural history.  The Veteran's initial increased rating claim is before the Board of Veterans' Appeals (Board) on appeal of an August 1995 rating decision issued by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA), which granted service connection for gout and assigned an initial compensable rating.  

After perfecting an appeal of this initial noncompensable rating, the RO increased the Veteran's evaluation to 20 percent, effective from his separation from service, as reflected in a February 1999 rating decision.   In February 2001, the Board remanded the claim for further development, and in October 2003, the Veteran participated in his requested Board hearing, which was conducted by a now-retired Veterans Law Judge (VLJ).  

In July 2004, the Board again remanded the claim for development, and in November 2006, the Board informed the Veteran that the VLJ who conducted his 2003 hearing was no longer employed by the Board and offered the Veteran an opportunity to participate in a new hearing, to be conducted by a VLJ who would decide the claim.  The Veteran did not request to participate in such a new hearing.  

In June 2007, the Board denied an initial rating higher than 20 percent for gout, and in April 2009, the parties to this appeal entered into a Joint Motion for Partial Remand (Joint Motion), agreeing that a vacatur of the June 2007 decision was warranted and that further development and analysis of the claim was required.  The United States Court of Appeals of Veterans Claim (Court) issued an Order granting the Joint Motion in June 2009.  In May 2010, the Board again denied the Veteran's increased rating claim, and in January 2012, the Court issued a Memorandum Decision vacating and remanding the Board's 2010 decision.  

In June 2012, the Board remanded the claim for further development, and in July 2013, the Board again denied the Veteran's appeal.  In January 2015, the Court issued another Memorandum Decision vacating a portion of the Board's 2013 decision and remanding the claim to the Board for compliance with the Memorandum Decision.

As further development is required before the claim may be adjudicated, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In its January 2015 Memorandum Decision, the Court affirmed the portion of the Board's July 2013 decision concluding that the Veteran does not experience sufficient "incapacitating episodes" of gout per year so as to warrant the assignment of a 40 percent rating (the next higher rating) pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5002, which outlines the rating criteria for rheumatoid arthritis.  (As the rating schedule does not include criteria specifically for gout, the Veteran's disability has been rated by the criteria of the most analogous disability.)  However, the Court determined that the Board erred by failing to address the provisions of Diagnostic Code 5002 that could allow the assignment of a separate rating for multiple joint involvement based on the Veteran's reports of experiencing gouty limitation of motion in his right shoulder, right elbow, right wrist, and right great toe joints.

As the most recent VA joint examination, which was performed in February 2013, contains conflicting findings as to whether the Veteran's limitation of motion in his various joints is the result of degenerative arthritis or gout, a new VA examination to determine the current nature and pervasiveness of the Veteran's gout is required.  

Additionally, the Veteran's recent, outstanding VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records from August 2014 to the present.  

2.  Schedule the Veteran for a VA examination conducted by an appropriate medical professional to determine the current, various manifestations of the Veteran's service-connected gout.  The Veteran's electronic claims file must be provided to the examiner for review.

After eliciting a history of the Veteran's gout symptoms and conducting a relevant clinical examination of the Veteran, the examiner is to:

(a) state which joints are currently affected by gout, to include whether the Veteran has limited motion due to gout in his right shoulder, right elbow, right wrist, and right great toe joints, providing supporting evidence for these conclusions; and

(b) conduct range of motion testing for all joints affected
by gout, and state whether each joint demonstrates any additional functional loss due to pain, weakened movement, excess movement, excess fatigability, or incoordination.

3.  Then, readjudicate the Veteran's claim seeking an initial rating higher than 20 percent for service-connected gout.  If the full benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




